Citation Nr: 1437802	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  12-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and a mood disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Boise, Idaho.

In April 2013, a local hearing was held before a Decision Review Officer (DRO) at the RO.  Transcripts of this proceeding have been associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2)(2013).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4) , 4.1 (2013).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

Although the Veteran claimed entitlement to service connection specifically for PTSD, under the facts of this case, his claim is broader.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (explaining that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  VA treatment records, for example from October 2010 and December 2010, reflect an additional psychiatric diagnosis, including mood disorder.  

The AOJ did not adjudicate that part of the claim that goes to psychiatric disorders other than PTSD.  A VA examination was performed in February 2011, but the results of the examination addressed the Veteran's PTSD but did not address the additional psychiatric diagnosis of mood disorder.  While finding no PTSD diagnosis, the examiner did acknowledge that the Veteran should "follow up with his service provider at the Boise, Idaho VA to further differentially diagnose".  A supplemental VA examination was completed in April 2011.  The April 2011 examination results are consistent with the February 2011 examination results in finding no diagnosis of PTSD but silent on any additional psychiatric diagnosis. 

To the extent the examiner provided no nexus and no explanation as to the Veteran's other psychiatric diagnosis of mood disorder, other than saying in the February 2011 examination that a differential diagnosis is required, the Board finds inadequate evidence regarding other psychiatric issues related to service.

There are no records of VA treatment of the Veteran after April 2013 associated with the claims file.  Given the Board's remand for further evaluation of the Veteran's psychiatric disorders, it is necessary to obtain any relevant records of VA treatment from April 2013 to present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran's psychiatric diagnoses for the period from April 2013 forward and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Make arrangements for the Veteran to be afforded an appropriate examination and obtain a nexus opinion.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

a.  Identify all psychiatric disorders, other than PTSD, that the Veteran has had at any time from when he filed his claim in September 2010 to the date of the examination.

b.  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or great probability) that any such identified psychiatric disorder, other than PTSD, had onset during the Veteran's active service or was caused by his service.  The examiner must provide a complete rationale for any opinion rendered. 

3.  Following completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

4.  Thereafter, the AOJ must adjudicate that part of the claim that concerns entitlement to service connection for a psychiatric disorder other than PTSD, and if appropriate, readjudicate that part of the claim that concerns entitlement to service connection for PTSD.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



